    Case 19-50012       Doc 624      Filed 07/29/21     EOD 07/29/21 13:39:03   Pg 1 of 4



                    UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION
__________________________________________
                                           )
In re:                                     )    Chapter 11
                                           )
USA GYMNASTICS,                            )    Case No. 18-09108-RLM-11
                                           )
                  Debtor.                  )
__________________________________________)
                                           )
USA GYMNASTICS,                            )
                                           )
                  Plaintiff,               )
                                           )
v.                                         )    Adv. Case No. 19-50012
                                           )
ACE AMERICAN INSURANCE                     )
COMPANY f/k/a CIGNA INSURANCE              )
COMPANY, GREAT AMERICAN                    )
ASSURANCE COMPANY, LIBERTY                 )
INSURANCE UNDERWRITERS INC.,               )
NATIONAL CASUALTY COMPANY,                 )
RSUI INDEMNITY COMPANY, TIG                )
INSURANCE COMPANY, VIRGINIA                )
SURETY COMPANY, INC. f/k/a                 )
COMBINED SPECIALTY INSURANCE               )
COMPANY, WESTERN WORLD                     )
INSURANCE COMPANY, ENDURANCE               )
AMERICAN INSURANCE COMPANY,                )
AMERICAN INTERNATIONAL GROUP,              )
INC., AMERICAN HOME ASSURANCE              )
COMPANY, AND DOE INSURERS,                 )
                                           )
                  Defendants.              )
__________________________________________)

                                          APPEARANCE

To the Clerk of this Court and all parties of record:

      Please enter my appearance as counsel in this case for TIG Insurance Company in both the
bankruptcy and the adversary cases.
   Case 19-50012      Doc 624   Filed 07/29/21   EOD 07/29/21 13:39:03   Pg 2 of 4




Date: July 29, 2021                     DREWRY SIMMONS VORNEHM, LLP

                                        /s/ David A. Temple
                                        David A. Temple (#18193-49)
                                        736 Hanover Place, Suite 200
                                        Carmel, IN 46032
                                        Phone: (317) 580-4848
                                        Fax: (317) 580-4855
                                        Email: dtemple@DSVlaw.com




                                          2
    Case 19-50012       Doc 624      Filed 07/29/21      EOD 07/29/21 13:39:03         Pg 3 of 4



                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 29, 2021, a copy of the foregoing was filed electronically.
Notice of this filing will be sent to the following parties the Court’s Electronic Case Filing System.
Parties may access this filing through the Court’s system




                                                  3
Case 19-50012   Doc 624   Filed 07/29/21   EOD 07/29/21 13:39:03   Pg 4 of 4




                                  /s/ David A. Temple
                                  David A. Temple (#18193-49)




                                    4
